
	
		III
		111th CONGRESS
		2d Session
		S. RES. 573
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Mr. Feingold (for
			 himself, Ms. Klobuchar,
			 Mr. Franken, and
			 Mr. Cardin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			September 24, 2010
			Reported by Mr. Kerry,
			 with an amendment and an amendment to the preamble
			Strike out all after the resolving clause and
			 insert the part printed in italic
			Strike the preamble and insert the part printed in
			 italic
		
		
			September 29, 2010
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Urging the development of a comprehensive
		  strategy to ensure stability in Somalia, and for other
		  purposes.
	
	
		Whereas Somalia has been without a
			 functioning central government since 1991, resulting in lawlessness and an
			 increasingly desperate humanitarian situation;
		Whereas, despite the return of the
			 internationally recognized Transitional Federal Government (TFG) to Mogadishu
			 and ongoing diplomatic efforts through the Djibouti Peace Process, supported by
			 the United Nations, there has been little improvement in the governance or
			 stability of southern and central Somalia, and armed opposition groups continue
			 to exploit this situation;
		Whereas the traditional mediation role
			 played by Somali elders has been eroded as the dynamics of conflict and the
			 proliferation of weapons make it difficult to influence warring parties;
		Whereas, since 2007, armed violence has
			 resulted in the deaths of at least 21,000 people in Somalia and the
			 displacement of nearly 2,000,000 people, including over 500,000 refugees in
			 Kenya, Yemen, Ethiopia, Eritrea, Djibouti, Tanzania, and Uganda;
		Whereas the United Nations estimates that
			 3,200,000 people, or 43 percent of the population of Somalia, are in need of
			 humanitarian assistance and livelihood support to survive;
		Whereas the United Nations reports that
			 almost 1,000,000 displaced Somalis in need of aid cannot be reached by United
			 Nations refugee and food agencies because of growing insecurity and the threat
			 of kidnappings to staff;
		Whereas local humanitarian organizations
			 are trying to meet the needs of the Somali people by restoring basic social
			 services in urban and rural communities, which places them on the front lines
			 of the conflict and make them vulnerable targets for killings, kidnappings, or
			 being accused of working for foreign governments;
		Whereas al Shabaab, which has been
			 designated as a foreign terrorist organization by the Department of State, and
			 other armed groups continue to wage war against the Transitional Federal
			 Government in Mogadishu and one another to gain control over territory in
			 Somalia;
		Whereas al Shabaab has claimed
			 responsibility for many bombings—including suicide attacks—in Mogadishu, as
			 well as in central and northern Somalia, typically targeting officials of the
			 Government of Somalia and perceived allies of the TFG;
		Whereas, according to Human Rights Watch,
			 al Shabaab is subjecting inhabitants of areas under its control in southern
			 Somalia to executions, cruel punishments, including amputations and floggings,
			 and repressive social control;
		Whereas the human rights situation in
			 Somalia has dramatically worsened over the past several years with increased
			 numbers of killings, torture, kidnappings, and rape;
		Whereas the 2009 Department of State
			 Country Terrorism Report notes that Somalia’s fragile transitional
			 Federal government, protracted state of violent instability, its long,
			 unguarded coastline, porous borders, and proximity to the Arabian Peninsula,
			 made the country an attractive location for international terrorists seeking a
			 transit or launching point for operations in Somalia or
			 elsewhere;
		Whereas the situation in southern and
			 central Somalia, particularly the activity of al Shabaab, poses direct threats
			 to the stability of Puntland and Somaliland regions, as well as the stability
			 of neighboring states and the wider region;
		Whereas al Shabaab leaders have stated
			 their intent to provide recruits and support for al Qaeda in the Arabian
			 Peninsula in Yemen;
		Whereas the Government of Eritrea has
			 provided military and financial support for armed opposition groups, including
			 al Shebaab, in part as a proxy front in its continuing tensions with
			 Ethiopia;
		Whereas, according to the most recent
			 report by the United Nations Somalia Monitoring Group, arms, ammunitions, and
			 military or dual-use equipment continue to enter Somalia at a fairly steady
			 rate, in violation of the general and complete arms embargo imposed in
			 1992;
		Whereas, in July 2009, the Department of
			 State confirmed that, in addition to other support for the TFG, it had provided
			 cash to purchase weapons and ammunitions for the TFG’s efforts to repel
			 the onslaught of extremist forces which are intent on destroying the Djibouti
			 peace process;
		Whereas, according to most recent report
			 by the United Nations Somalia Monitoring Group, [d]espite infusions of
			 foreign training and assistance, government security forces remain ineffective,
			 disorganized and corrupt — a composite of independent militias loyal to senior
			 government officials and military officers who profit from the business of war
			 and resist their integration under a single command;
		Whereas, on April 13, 2010, President
			 Barack Obama issued an executive order to sanction or freeze the assets of
			 militants who threaten, both directly and indirectly, the stability of Somalia,
			 as well as individuals involved in piracy off Somalia’s coast;
		Whereas, in March 2009, at a hearing of
			 the Committee on Homeland Security and Government Affairs of the Senate, Andrew
			 Liepman, Deputy Director of Intelligence at the National Counterterrorism
			 Center, noted that [s]ince 2006, a number of U.S. citizens [have]
			 traveled to Somalia, possibly to train in extremist training
			 camps;
		Whereas, in September 2009, at a hearing
			 of the Committee on Homeland Security and Government Affairs of the Senate, the
			 Director of the National Counterterrorism Center Michael Leiter testified that
			 the potential for al-Qaeda operatives in Somalia to commission Americans
			 to return to the United States and launch attacks against the Homeland remains
			 of significant concern;
		Whereas al Shabaab has claimed
			 responsibility for the bombings in Kampala, Uganda on July 11, 2010, which
			 killed 76 people, including one American, and wounded scores of other people;
			 and
		Whereas the extraordinary and ongoing
			 crisis in Somalia has enormous humanitarian consequences and direct national
			 security implications for the United States and our allies in the region: Now
			 therefore be it
		
	
		That the Senate—
			(1)acknowledges the urgency
			 of addressing the threats to United States national security in Somalia and the
			 conditions that foster those threats;
			(2)reaffirms its commitment
			 to stand with all the people of Somalia who aspire to a future free of
			 terrorism and violence through advancing political reconciliation and building
			 legitimate and inclusive governance institutions;
			(3)recognizes the difficult,
			 but very important, work being done by the African Union Mission in Somalia
			 (AMISOM) to help secure parts of Mogadishu, and reaffirms its support for the
			 mission;
			(4)calls on the Transitional
			 Federal Government in Somalia—
				(A)to cease immediately any
			 use of child soldiers;
				(B)to ensure better
			 accountability and transparency for all received security assistance;
				(C)to renew its commitment
			 to political reconciliation; and
				(D)to take necessary steps
			 toward becoming a more legitimate and inclusive government in the eyes of the
			 people of Somalia;
				(5)calls on all actors and
			 governments in the region, particularly the Government of Eritrea, to play a
			 productive role in helping to bring about peace and stability to Somalia,
			 including ceasing to provide any financial or material support to al Shabaab
			 and other armed opposition groups in Somalia;
			(6)welcomes efforts by the
			 President to bring greater focus and resources toward understanding and
			 monitoring the situation in Somalia;
			(7)urges the President to
			 develop a comprehensive strategy to ensure that all United States humanitarian,
			 diplomatic, political, and counterterrorism programs in Somalia and the wider
			 Horn of Africa are coordinated and making progress toward the long-term goal of
			 establishing stability, respect for human rights, and functional, inclusive
			 governance in Somalia;
			(8)urges the President and
			 Secretary of State, as part of a comprehensive strategy—
				(A)to provide greater
			 support for a range of diplomatic initiatives to engage clan leaders, business
			 leaders, and civil society leaders in Somalia and the Somali Diaspora in
			 political reconciliation and consensus-building;
				(B)to ensure better
			 oversight, monitoring, and transparency of all United States security
			 assistance provided to the TFG;
				(C)to increase and
			 strengthen the United States diplomatic team working on Somalia, including the
			 appointment of a senior envoy, and to ensure that these officials have the
			 necessary resources, access, and mandate;
				(D)to pursue opportunities
			 for periodic, temporary United States Government travel to Somalia, consistent
			 with any security concerns;
				(E)to expand and deepen our
			 engagement with the regional administration of Puntland and other regional
			 administrations in order to promote good governance, effective law enforcement,
			 respect for human rights, and stability in these regions;
				(F)to provide additional
			 humanitarian, development, and security assistance to the region of Somaliland,
			 recognizing the positive developments in that region with respect to
			 consolidating multi-party democracy, which was evident in the recent election
			 there;
				(G)to outline punitive
			 measures and incentives that can be used with the Government of Eritrea to
			 bring a halt to its financial and material support for armed opposition groups
			 in Somalia, including steps to improve bilateral relations and to push for a
			 resolution of Eritrea's border dispute with Ethiopia consistent with the
			 arbitration decision of the Ethiopia-Eritrea Border Commission;
				(H)to explore, in
			 consultation with the Secretary of the Treasury, increased options for
			 pressuring individuals, governments, and other actors who undertake economic
			 activities that support al Shabaab and other armed opposition groups in
			 Somalia; and
				(I)to develop, in
			 consultation with the Administrator of the United States Agency for
			 International Development, creative and flexible mechanisms for delivering
			 basic humanitarian and development assistance to the people of Somalia while
			 minimizing the risk of significant diversion to armed opposition groups.
				
